Citation Nr: 0429421	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The appellant's spouse had Missing status from September 1942 
to March 1945, Recognized Guerilla Service from March 1945 to 
May 1945, and Regular Philippine Army Service from May 1945 
to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

After initially reviewing the appellant's claim, the Board 
asked an independent medical examiner to assess the evidence.  
As that action has been completed, and the appellant waived 
her right to have the case remanded to the agency of original 
jurisdiction for review of the new medical evidence, the 
appeal is ready for decision.


FINDINGS OF FACT

1.  According to the certificate of death, the appellant's 
spouse died of cardiovascular accident secondary to cardiac 
heart failure in 1971, and the appellant did not file an 
application for benefits until July 2001.

2.  Service connection was not in effect for any disability 
during the appellant's spouse's lifetime.

3.  The record contains no indication that the appellant's 
spouse's death was proximately due to or the result of a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The appellant is not entitled to accrued benefits 38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are examined before addressing the merits of 
the appeal.

VA notified the appellant in a September 2001 letter of any 
information and evidence needed to substantiate and complete 
her claim, 38 U.S.C.A. § 5103(a), and indicated which portion 
of that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf, 
38 C.F.R. § 3.159(b)(1), in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO sent an 
additional October 2003 VCAA letter, and the appellant 
responded that she had no additional evidence to submit 
asserting that the appeal should be sent to the Board as soon 
as possible.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), has been replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the latter decision, the Court continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, a September 2001 
letter preceded the June 2002 rating decision.  Additionally, 
the veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VA assisted the veteran in obtaining evidence necessary 
to substantiate the claim as the record contains the 
appellant's spouse's service medical records, July 1971 
records from the Veterans Memorial Hospital, a July 1971 
statement from the appellant's spouse, a November 2001 lay 
statement from a fellow soldier, a certificate of death for 
the appellant's spouse, and a June 2002 statement from the 
Mambusao General Hospital.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c).  Additionally, the independent medical 
examination of record fulfills any necessary assistance in 
terms of 38 C.F.R. § 3.159(c)(4).  

For all of the preceding reasons, VA fulfilled its duties 
under VCAA for this appeal.  

I.  Facts

The appellant's spouse's service medical records indicate he 
underwent an examination in May 1945 that showed normal 
findings for the cardiovascular system.  A separation 
examination in March 1946 included a chest x-ray, which 
identified that the appellant's spouse's heart was slightly 
enlarged, and other notations found the cardiovascular system 
to be normal.  In February 1946, the appellant's spouse did 
not report a heart condition in his processing affidavit.  

In February 1971, the appellant's spouse reported via a claim 
that while in service, he had had a constant cough and 
"breast ache," which persisted after discharge.  He 
included results from an examination at the Philippine 
Tuberculosis Society that indicated a chest x-ray showed 
prominent hilar and normal heart shadow.  

In July 1971, the appellant's spouse was admitted to the 
Veterans Memorial Hospital, Quezon City, for left-sided chest 
pain.  At admission an examiner noted there was cardiomegaly 
and a grade 3/6 systolic murmur all over the valvular areas-
loudest over the aortic area and transmitted to the neck.  
The appellant's spouse reported that the present illness 
started 29 years prior to admission as chest pain, non-
radiating, lasting for 5 minutes, occurring even at rest, 
aggravated by exertion, and occurring once or twice a year 
for the previous 26 years.

Three years prior to admission, the appellant's spouse 
claimed that the chest pain was more frequent occurring once 
or twice a month, non-radiating, and relieved spontaneously 
by pressing on the chest.  The appellant's spouse claimed 
that he slept with 2 pillows and could not walk more than one 
and half kilometers.  The appellant's spouse experienced 
bilateral pedal edema, ankle and knee joint pains and 
occipital headaches when walking.  Ankle and knee joint pain 
occurred even at rest, but became most severe when walking.  

An examination noted the following:  Heart, PMI at the 5th 
LICS along the LMCL; regular in rhythm, with soft blowing 
systolic murmur grade 2/6 over the mitral valve; and no 
heave.  

A cardiac series with barium swallow showed an enlarged 
cardiac shadow of 13.5:25.0 cm., with LV configuration.  The 
aortic knob was prominent, with a widened aortic band shadow.  
There was no evidence of chamber enlargement, though the LAO 
view showed obliteration of the retro cardiac space by the 
left ventricle.  Further, an electrocardiograph report showed 
abnormal ECG and left ventricular hypertrophy.  The 
radiographic report noted that the heart shadow was slightly 
enlarged with an aortic configuration, the aortic shadow was 
tortuous with arteriosclerosis of the knob, prominent and 
hazy hilar and perihilar markings, no parenchymal 
infiltrates, and diaphragm and bones were not unusual.  The 
radiologist indicated the presence of slight cardiomegaly 
aortic configuration.

The appellant's spouse was given Sustagen and iron 
preparations.  Subsequent Hbg and Hct were higher than the 
initial ones.  The appellant's spouse improved gradually, he 
was "pulled out of failure," and was discharged at 15 days 
with advice to continue the medications at home.  The 
discharge records reported that the appellant's spouse was 
diagnosed as having arteriosclerotic heart disease, 
cardiomegaly, congestive heart failure, and cardiac 
functional capacity, I-C.  

In October 1971, according to a certification from a physician, 
the appellant's spouse died of cardiovascular accident secondary 
to cardiac heart failure at the Mambusao Hospital.  The 
appellant's spouse's medical records from this hospital were lost 
in 1985 during a typhoon.  

In July 2001, the appellant filed a claim for dependency and 
indemnity compensation based on service connection for the cause 
of the appellant's spouse's death.  Also of record is a November 
2001 affidavit executed by a fellow soldier, who stated during 
service he saw that the appellant's spouse was "always sick" 
and complaining of chest pains.  

A June 2004 independent medical examination conducted by a 
cardiologist assessed all of the preceding factual information, 
and noted the veteran had been diagnosed with atherosclerotic 
heart disease (ASHD) in July 1971.  Additionally, the ECG from 
July 1971 demonstrated left ventricular hypertrophy without 
evidence of myocardial infarction, suggesting the possibility of 
hypertensive heart disease.  The examiner stated during the 
1940's-70's, hypertensive heart disease was the most common 
etiology of heart failure.  The examiner stated it would appear 
consistent with the appellant's spouse's prior history that he 
died of heart failure, perhaps related to ASHD, although 
hypertensive heart disease was another likely etiology.  The 
examiner decided the chest x-ray from March 1946 did not 
contribute significantly to an early diagnosis of ASHD.  
Moreover, the appellant's spouse's description of chest pain 
during and since service was atypical for ASHD.  The examiner 
concluded that first, the disease entity that was most likely the 
cause of death was heart failure due to hypertensive or 
atherosclerotic disease, and second, that it was not at least as 
likely as not that this disease entity had its symptomatic onset 
during the appellant's spouse's period of service or at a time 
prior to March 1947.  


II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Also, certain chronic diseases, like 
cardiovascular-renal disease which includes hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1316; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).


III.  Analysis

The appellant's spouse did not have a service-connected 
disability during his life.  The independent medical examiner 
stated after a "careful review of the entire file," the disease 
that caused the appellant's spouse's death (either hypertensive 
or atheriosclerioc heart disease) did not have its symptomatic 
onset during the appellant's spouse's period of service, or 
before March 1947, which covers the presumptive period for 
cardiovascular-renal disease.  This opinion is relied upon as the 
Board may not rely on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The appellant has not offered evidence that would require the 
benefit of the doubt be resolved in her favor, and because the 
preponderance of the evidence is against the claim, the 
appellant's application must be denied.  

In terms of entitlement to accrued benefits, the pertinent 
facts are not in dispute and the law is dispositive.  The 
appellant's spouse died in 1971, and she filed a claim in 
July 2001, well beyond the one-year time limit imposed on an 
accrued benefits claim in terms of filing.  38 C.F.R. 
§ 3.1000.  The appellant's claim must be denied because it 
does not meet legal prerequisites.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of death is 
denied.

Entitlement to accrued benefits is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



